Citation Nr: 0413896	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  00-15 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to March 
1971.  His awards and decorations include the Purple Heart 
medal and the Combat Infantryman Badge for his service in the 
Republic of Vietnam.

The instant appeal arose from a May 2000 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in Boston, Massachusetts, which granted a claim for service 
connection for PTSD and assigned a 30 percent disability 
evaluation.  The veteran appeared at a personal hearing 
before the undersigned Veterans Law Judge sitting at Boston, 
Massachusetts, in November 2001.  In a July 2002 Board of 
Veterans' Appeals (Board) decision, the veteran was awarded 
an increased initial evaluation, to 50 percent, for PTSD.

The veteran appealed that determination to the United States 
Court of Appeals for Veterans Claims (CAVC or Court), and in 
May 2003 the Court granted a Joint Motion for Remand (Joint 
Motion).  The Joint Motion indicated that a remand was 
warranted for the Board to address whether the Veterans 
Claims Assistance Act (VCAA) duty to notify had been 
satisfied in this case.  In addition, the Joint Motion 
indicated that the Board should discuss whether the veteran's 
current nonservice-connected bipolar disorder had any bearing 
on his current symptomatology or level of disability.  
Finally, the Joint Motion indicated that the Board should 
address evidence which indicated that the veteran was not 
working and was not able to work.

The Board further notes that the Joint Motion indicated that 
"a question exists regarding whether appellant has raised, 
formally or informally, a claim for entitlement to a total 
disability rating based on unemployability ('TDIU')."  
Accordingly, this issue is referred to the RO for appropriate 
action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part. 


REMAND

The Joint Motion indicated that a remand was warranted for 
the Board to address whether the Veterans Claims Assistance 
Act (VCAA) duty to notify had been satisfied in this case.  
The Board notes that the VCAA was enacted after the initial 
adjudication of this case by the RO.  Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  When VA receives a complete or 
substantially complete application for benefits, it is 
required to notify the claimant and his attorney, if any, of 
any information and medical or lay evidence that is necessary 
to substantiate the claim.  As part of that notice, VA is 
required to indicate which information and evidence, if any, 
the claimant is required to provide to VA and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  38 U.S.C.A. § 5103(a) (West 2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As part of this 
notification, the veteran is requested to provide any 
evidence in his possession that pertains to the claim.  
38 C.F.R. § 3.159(b) (2003).  In the present case, the record 
shows that the veteran has never been issued a VCAA notice 
letter.  Cf. VAOPGCPREC. 8-2003 (Dec. 22, 2003)(69 Fed. Reg. 
25, 180) (If, in response to notice of its decision on a 
claim for which VA has already given 38 U.S.C.A. § 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, like disagreement with an initial rating, 
38 U.S.C.A. § 7105(d) requires VA to take proper action and 
issue a statement of the case if the disagreement is not 
resolved, but 38 U.S.C.A. § 5103(a) does not require VA to 
provide notice of the information and evidence necessary to 
substantiate the newly raised issue).

The veteran indicated, in correspondence to his 
representative dated September 1, 2003, that his treating VA 
PTSD specialist, Dr. Samaan, disagrees with his current 
evaluation and has agreed to provide his representative with 
further information.  This is the type of evidence that would 
assist in substantiating his claim; however, the record does 
not contain any information from Dr. Samaan.  The veteran is 
advised to associate this information with the claims folder.

The record reveals that the veteran has reported that he 
received psychiatric treatment from VA and private medical 
providers.  However, not all of the records he mentioned have 
been associated with the claims folder.  Accordingly, remand 
is required in this case to attempt to obtain complete 
medical records.

In addition, the veteran's September 1, 2003, correspondence 
indicates that he applied for VA vocational rehabilitation 
benefits in 2000 but that he was denied benefits because he 
had "too many unresolved issues."  This statement indicates 
that further information is available in the veteran's 
Counseling, Evaluation and Rehabilitation (CER) file.  The 
CER folder is not currently associated with the record on 
appeal.  Therefore, the CER file should be located and 
associated with the claims folder.

Finally, the Joint Motion indicated that the Board should 
address the impact of the veteran's PTSD on his employability 
and whether the veteran's nonservice-connected bipolar 
disorder had any bearing on his current symptomatology or 
level of disability.  In Mittleider v. West, 11 Vet. App. 
181, 182 (1998), the Court stated that "when it is not 
possible to separate the effects of the service-connected 
condition and the non-service-connected condition, VA 
regulations at 38 C.F.R. § 3.102, which require that 
reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be 
attributed to the service-connected condition.  61 Fed. Reg. 
52698 (Oct. 8, 1996)."  On remand, the veteran should be re-
examined so that another opinion can be obtained to address 
the veteran's employability and to address, to the extent 
practicable, which of the veteran's current psychiatric 
problems are due to his service-connected PTSD, and which are 
more likely due to his nonservice-connected bipolar disorder.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), the implementing regulations 
found at 38 C.F.R. § 3.159 (2003) and any 
other applicable legal precedent is 
completed.  In particular, the RO should 
issue the veteran and his representative 
a VCAA notice letter in connection with 
the claim on appeal.  They should be 
notified of any information and medical 
or lay evidence that is necessary to 
substantiate the claim; which information 
and evidence, if any, the claimant is 
required to provide to VA; and which 
information and evidence, if any, VA will 
attempt to obtain on his behalf.  They 
should also be notified that the claimant 
should provide any evidence in his 
possession that pertains to his claim.  

2.  The RO should contact the veteran and 
request that he provide the RO with 
signed releases and adequate identifying 
information, where necessary, (VA Forms 
21-4142), for the following health care 
providers.  After any necessary 
authorizations have been obtained, the RO 
should document attempts to obtain copies 
of all pertinent records, including:

a.  VA psychiatric treatment records 
from the Brockton, Massachusetts, 
VAMC, including any records from the 
West Roxbury division, from June 
1999 to the present, including 
treatment records dated June 14, 
1999, October 8, 1999, October 28, 
1999, December 29, 1999, January 4, 
2000, and February 17, 2000; and

b.  Any records pertaining to the 
veteran from the Brockton Vietnam 
Outreach; and

c.  Any records pertaining to the 
veteran from the Brockton Vet 
Center; and

d.  Any records of psychiatric 
treatment pertaining to the veteran 
since 1996 from Northern Rhode 
Island Mental Health.

3.  The RO should obtain the veteran's CER 
folder and associate it with the claims 
folder.

4.  The RO should schedule a VA psychiatric 
examination of the veteran to determine the 
current nature, extent, and severity of his 
service-connected PTSD.  The examiner must be 
provided the veteran's claims folder for 
review in connection with the requested 
examination.  As to each aspect of the 
veteran's psychiatric symptomatology, the 
examiner should offer an opinion as to 
whether it is at least as likely as not that 
the veteran's current psychiatric 
symptomatology can be attributed to his 
service-connected PTSD, or whether it is more 
likely that part or all of his symptoms can 
be attributed to his nonservice-connected 
bipolar disorder.  If it is not possible to 
differentiate, the examiner should so state.  
The examiner should provide a detailed 
statement as to the extent to which the 
veteran's service-connected PTSD 
symptomatology affects his employability.  A 
complete rationale for all opinions expressed 
must be provided. 

5.  The RO should then adjudicate the 
issue of entitlement to an increased 
initial rating, in excess of 50 percent, 
for PTSD.  In so doing, the RO is to 
consider all records, including those 
received by the RO since the last 
statement of the case.  In the event the 
benefits sought are not granted, the 
veteran should be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate time should be allowed for a 
response.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition warranted in this claim.  No action is required 
of the veteran until he is notified.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




